Supreme Court of Florida
                                    ____________

                                   No. SC16-1195
                                   ____________

                       LESHANNON JEROME SHELLY,
                               Petitioner,

                                          vs.

                              STATE OF FLORIDA,
                                  Respondent.

                                 December 13, 2018

PER CURIAM.

      LeShannon Jerome Shelly seeks review of the decision of the Fourth District

Court of Appeal in Shelly v. State, 199 So. 3d 973 (Fla. 4th DCA 2016), on the

basis that it expressly and directly conflicts with the decision of this Court in

Welch v. State, 992 So. 2d 206 (Fla. 2008), on a question of law. The decision

below references Moss v. State, 60 So. 3d 540 (Fla. 4th DCA 2011), instead of

Welch, even though it states that Shelly reinitiated communication after invoking

his right to counsel. We have jurisdiction. See art. V, § 3(b)(3), Fla. Const.
              FACTUAL AND PROCEDURAL BACKGROUND

      On December 14, 2011, around 11:15 p.m., officers were called to the

Orangewood Apartments in Indian River County, Florida, in response to a reported

shooting. Upon arrival, officers found two victims, Shanice Smith, who was dead,

and Brittany Jackson, who was still alive. The following day, Shelly appeared at

the Indian River County Jail at approximately 5:00 a.m. Shelly agreed to answer

questions after being taken to the interrogation room and read his Miranda1 rights.

The entire interrogation was videotaped and monitored. 2

      Shelly claimed he was in Boynton Beach with two friends during the time of

the murder. However, Detective Kevin Heinig informed Shelly that both of his

friends claimed that they were not with Shelly past 9:45 p.m.

      [Detective Heinig]: Okay, um--you said you went down to South
      Florida?

      [Shelly]: Yes sir.

      [Detective Heinig]: And who was it you went with?

      [Shelly]: Loudy and Ayesha Harden.

      [Detective Heinig]: Who?

      [Shelly]: Loudy Monplasir and Ayesha Harden.



      1. Miranda v. Arizona, 384 U.S. 436 (1966).

      2. The entire interrogation lasted approximately four and one-half hours.


                                       -2-
      [Detective Heinig]: Okay, I just spoke with both of them.

      [Shelly]: Yes sir.

      [Detective Heinig]: Okay. Loudy tells me that they picked you up at
      9:30. Oh no, I’m sorry. Yes, they came to your house around 9:30,
      9:40, they picked you up, they took you to This and That and you
      bought a couple of things, they took you back home 9:45, somewhere
      in that area and they haven’t seen you again for the rest of the night.

      [Shelly]: Man, yea right.

      [Detective Heinig]: They’re, they’re both telling me that.

      Detective Heinig then informed Shelly that he was spotted by two

eyewitnesses leaving the vicinity of the murder shortly after gunshots were heard.

      [Detective Heinig]: Okay. We also have a eye witness that witnessed
      the shooting at the park. They saw the shooter.

      [Shelly]: Yea.

      [Detective Heinig]: Listen. They saw the shooter shoot three times,
      turn around, turn back shoot two more times, and then was east
      through the complex.

      ....

      [Detective Heinig]: Then I have another witness that sees you, one
      hundred percent sure you, they’ve known you for a long time--

      [Shelly]: Yea.

      [Detective Heinig]: --go out of Orangewood Apartments through the
      back of it, cross across 30th. onto 43rd. Street.

      [Shelly]: Yea.




                                       -3-
      [Detective Heinig]: You were talking on your cell phone when you
      walked by them.

      [Shelly]: I what? Talking to myself?

      [Detective Heinig]: Talking on your cell phone, had your cell phone
      up to your ear.

      [Shelly]: How is that possible when I’m on 95--

      [Detective Heinig]: You’re not.

      [Shelly]: --at the time?

      [Detective Heinig]: You’re not on 95, because they’re telling me that
      you aren’t with them.

      Shelly then asked Detective Heinig to call his mother so she could confirm

that he was dropped off by his two friends at the Fort Pierce Greyhound bus station

after coming back from Boynton Beach. Detective Heinig exited the interrogation

room and Detective Chris Cassinari entered. Detective Cassinari pointed out

several issues within Shelly’s account of his whereabouts. Shelly then asked

Detective Cassinari to call his mother so she could corroborate his alibi.

      [Shelly]: . . . I wasn’t there. I don’t know who was there. I know I
      wasn’t there. And I know I was with Ayesha Harden. Why would I
      bring they name up out of the blue?

      [Detective Cassinari]: I don’t know why you would.

      [Shelly]: I was with--call my mom. You have a phone right there, all
      you got to do is call . . . “Mom who dropped me off at the um--
      Greyhound Station right beside you in the green Honda?” That’s all I
      want to know.



                                        -4-
      Detective Cassinari then exited the interrogation room. While alone in the

room, Shelly stated, “Y’all better watch the First 48.[3] I ain’t done it. I ain’t do it.

When the man say he ain’t do it let ’em talk to his lawyer, y’all got to let ’em go

man. Y’all don’t have no evidence on me, dog.” Detective Heinig then entered

the room and played a portion of a recorded conversation that the detectives had

with Shelly’s grandmother. Shelly became frustrated that the detectives had

spoken with his grandmother instead of his mother. Detective Heinig explained to

Shelly that Shelly’s mother was also on the phone during the conversation. The

following exchange then occurred:

      [Shelly]: --call the 501 number on the top, that’s Adam. Man, the
      man picked me up man. Y’all asked my grandma. I ain’t asked you
      to ask my grandma. My grandma wasn’t there man. Y’all tripping
      dude. Y’all going all out the boundaries bro. Man, let me talk to my
      lawyer now, dog. Let me talk to my lawyer now man, since y’all
      want to play crazy. Shit, man, y’all tripping, dog. I ain’t doing
      nothing else without my lawyer, dog. Lock me up, whatever you got
      to do. I ain’t doing no more talking, now y’all tripping, dog. Y’all
      asking my grandma, a person wasn’t even there. My grandma ain’t
      had nothing to do with me picking up. My grandma don’t know
      what’s going on man.

      [Detective Heinig]: Stand up.



       3. “The First 48” is a nonfiction investigative television series that “takes
viewers behind the scenes of real-life investigations as it follows homicide
detectives in the critical first 48 hours of murder investigations, giving viewers
unprecedented access to crime scenes, interrogations and forensic processing.” A
& E Network, The First 48, a&etv.com, http://www.aetv.com/shows/the-first-48
(last visited Aug. 20, 2017).


                                          -5-
      [Shelly]: Yes, I’m gonna stand up.

      [Detective Heinig]: Put your hands behind your back.

      [Shelly]: Yea. Yea man. Doing no more talking without the lawyer.
      Y’all are asking my grandma. My grandma at the house man. I say
      call my mom, not my grandma. Y’all call the last number--

      [Detective Heinig]: (Unintelligible) mom talked first--

      [Shelly]: --(Unintelligible), man call Adam--

      [Detective Heinig]: (Unintelligible.)

      [Shelly]: --the number that’s on there last. The man that was with my
      mom in Fort Pierce that picked me up from the Greyhound Station
      man.

      [Detective Heinig]: Who we got to transport? There’s no more
      runaround.

      [Shelly]: Ain’t no more runaround?

      [Detective Heinig]: (Unintelligible). They’re gonna have to do the
      header first.

      [Shelly]: Y’all gonna ask my grandma. The shooter had--y’all said
      the shooter had on pants, I got shorts on and flip flops.

      [Detective Heinig]: (Unintelligible) and have a seat.

      [Shelly]: Huh?

      [Detective Heinig]: Have a seat.

      Detective Heinig then stood immediately outside of the interrogation room

and had a brief conversation with other detectives concerning Shelly’s pending

transfer to jail. While Detective Heinig was speaking with the other detectives

                                         -6-
Shelly continued to make comments with regard to the phone call with his mother

and grandmother.

      [Shelly]: (Unintelligible.) Y’all ready?

      [Detective Heinig]: No.

      [Shelly]: Oh.

      [Detective Heinig]: Just relax.

      [Shelly]: Alright. I said, call my mom, you called my grandma.

      [Detective Heinig]: (Unintelligible.)

      [Shelly]: Excuse me sir. My grandma don’t have anything to do
      with--my grandma was home.

      [Detective Heinig]: I know they--when they talked to her--

      [Shelly]: Man you can’t talk to my grandma. My momma is
      aggravated right now cause she feel like y’all trying to hinder me right
      now. Talk to my mom, dog. Ta--sir, not dog, but sir.

      [Detective Heinig]: Alright.

      Detective Heinig then exited the room and Detective Tony Consalo entered.

The following exchange then took place.

      [Detective Consalo]: We’ll be taking you next door in just a few
      minutes.

      [Shelly]: Yes sir, I understand that. Hey sir--excuse me man, sir. All
      I ask can you do one thing.

      [Detective Consalo]: What is that?

      [Shelly]: Just call my mom, man. At--listen, sir--

                                        -7-
[Detective Consalo]: Shannon--

[Shelly]: --I’m trying to tell you--

[Detective Consalo]: --listen, I just talked to your mom. Your mom
called here.

[Shelly]: Yea.

[Detective Consalo]: Okay. I--

[Shelly]: Didn’t she pick me up from Fort Pierce, sir?

[Detective Consalo]: Listen to me. Okay, you, you already--you
asked for an attorney, okay you didn’t want to talk anymore.

[Shelly]: Yea.

[Detective Consalo]: Do you--so I’m not gonna ask you any
questions.

[Shelly]: Alright.

[Detective Consalo]: Okay? If you want me to answer that question
then you need to tell me that you want to reinitiate conversation with
us. Alright, cause I was the one that talked to your mom.

[Shelly]: I know my mom picked me up from Fort Pierce sir.

[Detective Consalo]: Okay.

[Shelly]: We met there dog. Sir. Not dog, but sir. I know we did. I
know we did. I know we did. I know we did. We was there man.
She was there sitting in a green Honda, right in the um--the
Greyhound Station in Fort Pierce, that station, the Greyhound--

[Detective Consalo]: Listen--

[Shelly]: --(Unintelligible).

                                  -8-
[Detective Consalo]: You, you know your rights, you know you
might not want to say--if you want to talk to us a little bit longer then
you need to say I want to talk to you a little bit longer--

[Shelly]: No.

[Detective Consalo]: --and I’ll sit there and talk to you. Okay?

[Shelly]: Y’all fixing to book me for nothing. What y’all booking me
ah--like for? Okay, no more talk.

[Detective Consalo]: Ah--that’s up to you. You said, you, you--

[Shelly]: (Unintelligible.)

[Detective Consalo]: --(Unintelligible).

[Shelly]: No, I’m alright. I’m alright.

[Detective Consalo]: You, you said that you--

[Shelly]: No more talking.

[Detective Consalo]: --wanted your attorney, so no more talking.

[Shelly]: Yea.

[Detective Consalo]: If you want to talk I will be more than happy
and I’m gonna shoot straight with you. I’ve known your family for a
long time. I’ve played softball with your, your, your uncle a many,
many times, great--

[Shelly]: Sir, and--

[Detective Consalo]: --softball player.

[Shelly]: --guess what? That’s who picked me up man.

[Detective Consalo]: I--I’m--

                                   -9-
[Shelly]: Alright, you want--I’ll tal--I’ll talk to you.

[Detective Consalo]: You want to talk?

[Shelly]: I’ll talk to you. I’ll talk to you.

[Detective Consalo]: And you are reinitiating contact with us,
correct--

[Shelly]: I’ll talk to you.

[Detective Consalo]: --at your request?

[Shelly]: (Unintelligible.)

[Detective Consalo]: Okay.

[Shelly]: I don’t want to talk man.

[Detective Consalo]: Yes, or no?

[Shelly]: If you gonna lock me up, lock me up.

[Detective Consalo]: Alright, so--

[Shelly]: I know I ain’t do it.

[Detective Consalo]: --yes or no? You tell me if you want to talk.
That’s up to you.

[Shelly]: Cause it ain’t getting nowhere I told y’all who picked me
up.

[Detective Consalo]: I, I will tell you what your momma said, and I’ll
tell you what your grandma said. Okay? If you want to talk to me,
but I--

[Shelly]: Well why--I got a question. I got one more question. Why
is y’all asking my grandma when my grandma don’t--

                                   - 10 -
[Detective Consalo]: We didn’t ask your grandma.

[Shelly]: He did. He had it on tape recorder.

[Detective Consalo]: You did--you gonna let me tell you--

[Shelly]: Okay.

[Detective Consalo]: That’s what I was going to say, but I’m telling
you right now you need to say--I--I’m--do you want me to sit here and
talk to you for a few minutes? You asked for an attorney, alright, I’m
not gonna ask you any further questions, or talk any further this [sic]
about it, unless you want to and you have to say I want to, I want to
reinitiate contact with you. Is that what you want to do?

[Shelly]: Well I ain’t getting nowhere with it. Y’all--

[Detective Consalo]: Well, you didn’t get anywhere with those guys.
Alright?

[Shelly]: But I’m trying--all I need man is you to call my mom--

[Detective Consalo]: I’m telling you I’ve talked to your mom
Shannon.

[Shelly]: But I--

[Detective Consalo]: That’s what I’m telling you brother. That’s--

[Shelly]: (Unintelligible.)

[Detective Consalo]: You tell me, if you want to, if you want me to
sit down for a few minutes and talk, I’ll just talk. I won’t even ask
you qu--

[Shelly]: I’ll talk, come on man.




                                 - 11 -
      [Detective Consalo]: You want to--

      [Shelly]: Reinitiate, come on let’s do it.

      [Detective Consalo]: You’re reinitiating conversation?

      [Shelly]: I’ll talk to you man.

      Detective Consalo then communicated to Shelly the conversation that he had

with Shelly’s mother earlier in the morning.

      [Detective Consalo]: Your mom--listen to me for a second Shannon,
      okay. Your mom called and your mom was hysterical.

      [Shelly]: I know.

      [Detective Consalo]: Okay?

      [Shelly]: Cause about--

      [Detective Consalo]: She said, she said--her--your momma’s name is
      Annie, correct.

      [Shelly]: Yes sir.

      [Detective Consalo]: She said, “This is Annie.” And I said, “Annie
      this is Tony Consalo.” And we started talking. I said, “you remember
      the old fish market down in Gifford?” I said, “That was my dad’s
      place.”

      [Shelly]: (Unintelligible.)

      [Detective Consalo]: I said, “I know Sherman.” I said, “I know some
      of your family and stuff.” I said, “I know you lost a son years ago to
      this stuff.” I said, “You don’t need to lose somebody else.”

      [Shelly]: Right.




                                        - 12 -
      [Detective Consalo]: I, I--so what you’re doing right now is not
      helping yourself, because there’s a difference between a needle in
      your arm and maybe a set--a, a--you know a different person.

      (Radio transmission in background.)

      [Unidentified Deputy]: Hey Tony, come to my officer [sic] before
      move [sic] him.

      [Detective Consalo]: Okay? Um--there’s a difference between
      getting a needle put in your arm for what happened tonight and having
      a life sentence. Okay? Or maybe even a, a possibility of getting out.
      And that’s remorse. Okay? That’s showing that you, you, you have
      feelings for another human being. I’ve dated girls and I know how
      mad they can make you. Okay? And I know I’ve snapped, not the
      extent that what happened tonight. But I’m telling you man to man
      that your momma called, Annie called just a few minutes ago. She
      called the front office. My secretary told me that, “Annie Shelly is on
      the phone and she would like to speak to you.” I got on that phone,
      Annie was on the phone. I explained to her what was going on and
      she broke down. Um--she broke down like my mom broke down
      when I lost my sister to cancer years ago.

      [Shelly]: Yes sir.

      [Detective Consalo]: I, I know what it’s like to lose a family member.
      A mom knows what it’s like to lose a son. Okay?

      [Shelly]: Yes sir.

      Shelly continued to allege his alibi; however, Detective Consalo responded

that his time frames were off and that there were multiple witnesses that

contradicted his alibi.

      [Detective Consalo]: Okay, we’re done then. Alright? I’m telling
      your momma--even your momma didn’t go with it. Even Annie,
      before your grandma was on that phone Annie called and she was
      crying because she’s losing another son, that’s why. Plain and simple

                                       - 13 -
      brother. And I’m telling you that’s the difference.

      [Shelly]: Sir.

      [Detective Consalo]: That’s the difference. Shannon, I, I can’t do
      anything for you. Okay? Only you can do something for you and if
      you’re gonna keep denying it, brother we can’t--I’m, I’m telling you,
      I’m telling you--

      ....

      [Detective Consalo]: . . . I’m telling you Brittany is alive. Okay?
      Brittany is alive and she is gonna pull through and I know you’re
      happy about that. And the reason I say that because I know you didn’t
      want--what happened tonight you didn’t want that to happen. I know
      that. You know that. But unless you tell me that, unless you ah--I
      can’t, I can’t--I’m telling you, I’m telling you Shannon it, it--Brittany
      is gonna make it. Okay? Brittany is gonna make it. She was shot.
      She was shot in the face. Okay? . . . I’m telling you she’s gonna make
      it and that is something there’s no way, there’s no way to get past that.

      [Shelly]: You’re right man.

      [Detective Consalo]: Tell me what happened.

      Detective Consalo then vocalized that Shelly had reinitiated contact and read

him his Miranda rights again.

      [Detective Consalo]: Alright. Before we go any further--

      [Shelly]: Yes sir.

      [Detective Consalo]: You re-initiated contact, remember we talked
      about that. Alright? I want to read you your rights one more time.
      Okay?

      [Shelly]: What happen if I don’t re-initiate?

      [Detective Consalo]: You--we’re done.

                                       - 14 -
[Shelly]: And I just go to booking?

[Detective Consalo]: Yea, but we’re dealing with what we said.
Okay, let me just read you these for a second. Okay? Alright,
Shannon you have the right to remain silent. Do you understand that?

[Shelly]: (No audible response.)

[Detective Consalo]: Okay. Anything you say can and will be used
against you in a court of law. Do you understand that?

[Shelly]: Yes sir.

[Detective Consalo]: Okay. You have the right to talk to a lawyer
and have him present with you while you’re being questioned. Do
you understand that?

[Shelly]: Yes sir.

[Detective Consalo]: Okay. If you cannot afford to hire a lawyer one
will be appointed to represent you before any questioning if you wish
one.

[Shelly]: Yes sir.

[Detective Consalo]: Do you understand that?

[Shelly]: (No audible response.)

[Detective Consalo]: Okay. Alright, do you understand each of the
rights that I explained to you?

[Shelly]: Yes sir.

[Detective Consalo]: Okay. With those rights in mind do you want to
talk to me?

[Shelly]: I’ll talk to you man.



                                  - 15 -
      [Detective Consalo]: I appreciate that.

      Shelly then confessed to shooting both victims but claimed the shooting was

an accident. Before trial, Shelly moved to suppress his statements, asserting that

the detectives had violated his right against self-incrimination and right to counsel.

Shelly also asserted that his confession should have been suppressed because his

confession was involuntary based on the detectives’ discussions with him

regarding the death penalty and the impact the death penalty would have on his

mother.

                          The Motion to Suppress Hearing

      At the suppression hearing, Detective Consalo was questioned by Shelly’s

counsel regarding Shelly’s first mention of an attorney when Shelly was in the

interrogation room alone.

      [Detective Consalo]: I wouldn’t say that that’s a request for an
      attorney. I think he’s just stating, he’s talking about The First 48.
      He’s talking about you don’t have any evidence. I don’t think that’s
      an invocation, that he’s requesting an attorney at all and I didn’t take
      it that way.

      [Defense Counsel]: Okay. So he’s talking about an attorney at that
      point in time.

      [Detective Consalo]: He’s talking about a TV show and what happens
      during a TV show is what he’s talking about.

      Shelly’s counsel then questioned Detective Consalo with regard to Shelly’s

subsequent Miranda right invocations and reinitiation of communication with



                                        - 16 -
detectives. Shelly’s counsel contended that despite each invocation of either the

right to silence or to an attorney, the detectives continued to interrogate Shelly.

Shelly’s counsel asserted that Shelly had not reinitiated conversation with officers

and any conversation after his assertion of rights should be considered invalid

because Shelly was being continuously prompted by detectives to reinitiate

conversation when all communication should have immediately ceased when

Shelly invoked his rights.

      The State responded that after each of Shelly’s invocation of rights Shelly

continued to ask the detectives questions, thereby reinitiating conversation. The

State asserted that Detective Consalo went beyond that which is required by law by

reminding Shelly that he had invoked his rights and asked for an attorney. The

State averred that Detective Consalo was not required to reread Shelly his Miranda

rights because Shelly had reinitiated conversation.

      The trial court denied both Shelly’s initial and renewed motions to suppress

his confession. Interrogation transcripts were provided to the jury and Shelly’s

confession was played during trial. The jury found Shelly guilty of first-degree

murder and attempted first-degree murder. Shelly was sentenced to life in prison

without the possibility of parole.




                                         - 17 -
                                   Shelly’s Appeal

      Shelly appealed his judgment to the Fourth District on the basis that his

confession should have been suppressed because (1) he invoked his right to an

attorney and (2) his confession was involuntary based on the detectives’

discussions with him regarding the death penalty. Shelly, 199 So. 3d at 974. The

Fourth District affirmed as to the second argument, without discussion, holding

that “the discussion was a proper interrogation tactic, ‘[m]erely informing a

suspect of realistic penalties and encouraging him to tell the truth.’ ” Id. (quoting

Nelson v. State, 688 So. 2d 971, 974 (Fla. 4th DCA 1997)). As to Shelly’s first

argument, the Fourth District held that the totality of the circumstances

demonstrated the statements made by Shelly were preceded by reinitiated

communications of Shelly with the officers. Id. The district court found that

Shelly was the catalyst for further conversation which led to his confession, and

the denial of the motion to suppress the videotape was affirmed. Id.

                                    ANALYSIS

      As an initial matter, we hold that Welch is the correct standard when

evaluating circumstances where an accused has invoked his or her right to counsel

or silence and then subsequently has allegedly reinitiated communication with

officers. The decision below references Moss not Welch, even though recognizing

that reinitiated communications after the invocation of a right to counsel was at


                                        - 18 -
issue. We must consider the origins of the two standards and analyze why Welch

is the correct standard to be applied here.

      In Moss, the Fourth District stated, “If the accused invoked his right to

counsel, courts may admit his responses to further questioning only on finding that

he (a) initiated further discussions with the police, and (b) knowingly and

intelligently waived the right he had invoked.” 60 So. 3d at 544 (quoting Smith v.

Illinois, 469 U.S. 91, 95 (1984)). However, in Welch, this Court held that “even

when an accused has invoked the right to silence or right to counsel, if the accused

initiates further conversation, is reminded of his rights, and knowingly and

voluntarily waives those rights, any incriminating statements made during this

conversation may be properly admitted.” 992 So. 2d at 214 (emphasis added)

(citing Oregon v. Bradshaw, 462 U.S. 1039, 1045-46 (1983)). Although both the

Moss and Welch standards appear to be nearly identical, there exists one crucial

difference. Both involve a suspect that has (1) invoked his or her right to counsel

or right to silence; (2) engaged in further conversation with police; and (3) waived

his or her previously invoked rights. Importantly, however, missing from the Moss

standard is the requirement in Welch that the accused be reminded of his or her

rights. Compare Moss, 60 So. 3d at 544, with Welch, 992 So. 2d at 214. Thus,

there is some discrepancy between these elements as to the correct legal standard.




                                        - 19 -
We must understand the origin of the two standards and how each standard has

been used in Florida.

      The standard in Welch is derived from Bradshaw. See Welch, 992 So. 2d at

214. Although the standard is not explicitly stated in Bradshaw, the facts of the

case outline that which would become the standard articulated by this Court in

Welch. Bradshaw was questioned during an investigation of the death of a person

whose body had been found in Bradshaw’s pickup truck. Bradshaw, 462 U.S. at

1041. Bradshaw was advised of his Miranda rights and admitted to providing the

victim with liquor for a party but denied involvement in the traffic accident that

killed the victim. Id. Bradshaw was then arrested for providing liquor to the

victim, a minor, and was again advised of his Miranda rights. Id. An officer then

stated to Bradshaw his theory which placed Bradshaw behind the wheel of the

vehicle. Id. Bradshaw again denied his involvement and then stated, “I do want an

attorney before it goes very much further.” Id. at 1041-42. The officer then

immediately terminated the interrogation. Id. at 1042. Sometime later, Bradshaw

inquired to a police officer, “Well, what is going to happen to me now?” Id. The

officer responded, “You do not have to talk to me. You have requested an attorney

. . . .” Id. A conversation followed in which Bradshaw agreed to take a polygraph

examination, stating he was willing to do whatever he could to clear up the matter.

Id. Bradshaw was again reminded of his Miranda rights and ultimately recanted


                                        - 20 -
his earlier story, admitting he was the driver of the vehicle in which the victim was

killed. Id. The Oregon Court of Appeals held that Bradshaw’s inquiry of what

would happen to him did not “initiate” a conversation with the officer, and that

therefore his eventual incriminating statements should have been excluded under

Edwards.4 Bradshaw, 462 U.S. at 1042. The United States Supreme Court

reversed, holding that Edwards did not stand for the proposition that the initiation

of a conversation by an accused after having invoked the right to counsel amounts

to a waiver of the right to counsel. Id. at 1044. Rather, a two-step process is

involved—after finding no Edwards violation, the inquiry is whether, under the

totality of circumstances, the accused made a knowing and intelligent waiver of the

right to counsel. Id. at 1045-46. The Court further held that, in asking “Well, what

is going to happen to me now?,” Bradshaw had “initiated” further conversation for

purpose of the Edwards rule. 5 Bradshaw, 462 U.S. at 1045-46.

      Likewise, in Welch, this Court held that Welch’s statements were admissible

because they were made pursuant to a voluntary, knowing, and intelligent waiver.




      4. Edwards v. Arizona, 451 U.S. 477 (1981).
       5. “[A]n accused . . . having expressed his desire to deal with the police
only through counsel, is not subject to further interrogation by the authorities until
counsel has been made available to him, unless the accused himself initiates further
communication, exchanges, or conversations with the police.” Edwards, 451 U.S.
at 484-85.


                                        - 21 -
992 So. 2d at 214. Welch was advised of his Miranda rights during an

interrogation concerning a double homicide. Id. After some interrogation Welch

invoked his right to silence and the interrogation stopped. Id. Welch was left

alone for forty-five minutes before asking a detective, “What is going to happen to

me now?” Id. Welch was readvised of his Miranda rights before detectives began

interrogating him again, which led to Welch ultimately making a confession. Id. at

215. This Court held that “even when an accused has invoked the right to silence

or right to counsel, if the accused initiates further conversation, is reminded of his

rights, and knowingly and voluntarily waives those rights, any incriminating

statements made during this conversation may be properly admitted.” Id. at 214

(emphasis added) (citing Bradshaw, 462 U.S. at 1045-46). Thus this Court held

that Welch’s statements were admissible. Id. at 215.

      This Court formulated the Welch standard in 2008. See id. However, in

2011, the Fourth District applied a different standard in Moss. See Moss, 60 So. 3d

at 544. In Moss, the Fourth District held that the trial court erred in denying

Moss’s motion to suppress. See id. While being advised of his Miranda rights

Moss stated, “I want to talk to a lawyer.” Id. at 542. The Fourth District reversed

the trial court’s determination that Moss’s invocation was equivocal. Id. at 543.

The Fourth District then addressed waiver and stated, “[I]f the accused invoked his

right to counsel, courts may admit his responses to further questioning only on


                                         - 22 -
finding that he (a) initiated further discussions with the police, and (b) knowingly

and intelligently waived the right he had invoked.” Id. (quoting Smith, 469 U.S. at

95). The district court held that the detective interrogating Moss coerced him into

confessing by continuing to question Moss after Moss’s invocation. Id. “[T]he

detective disregarded Moss’s invocation of his right to counsel and continued to

question Moss in the first breath after the invocation. . . . After his request for a

lawyer, Moss did not reinitiate further exchanges with law enforcement; the

ongoing interrogation never paused.” Id.

      The standard in Moss is extracted from Smith, 469 U.S. 91. See Moss, 60

So. 3d at 543. In Smith, the Supreme Court reversed the Illinois Supreme Court’s

holding that Smith had not effectively invoked his right to counsel. 469 U.S. at 99.

When Smith was informed that he had the right to counsel being present during

questioning, he responded, “Uh, yeah. I’d like to do that.” Id. at 93. Questioning

did not cease and Smith eventually made incriminating statements. Id. at 93-94.

The Appellate Court of Illinois and the Illinois Supreme Court held that Smith did

not clearly assert his right to counsel because he had responded to further

questioning. Id. at 94. The Supreme Court disagreed and stated that if an “accused

invoked his right to counsel, courts may admit his responses to further questioning

only on finding that he (a) initiated further discussions with the police, and (b)

knowingly and intelligently waived the right he had invoked.” Id. at 95 (citing


                                         - 23 -
Edwards, 451 U.S. at 485, 486 n.9). “[A]n accused’s postrequest responses to

further interrogation may not be used to cast retrospective doubt on the clarity of

the initial request itself.” Id. at 100.

       Factually, both Moss and Smith involve instances where detectives did not

cease questioning once the defendant had invoked his right to counsel. See Moss,

60 So. 3d at 544; Smith, 469 U.S. at 99. On the other hand, both Welch and

Bradshaw involve instances where the accused invoked the right to silence or

counsel, the interrogation ceased, and the accused allegedly reinitiated

communication with officers. See Welch, 992 So. 2d 206; Bradshaw, 462 U.S.

1039. However, if an accused invokes his or her Miranda rights but later

reinitiates communication, an accused must be reminded of his or her Miranda

rights pursuant to this Court’s holding in Welch. See Welch, 992 So. 2d at 214.

Thus there is conflict between the two standards.

       Subsequent to this Court’s decision in Welch, the standard formulated by the

Supreme Court in Smith has been used a total of five times within Florida. See

Simon v. State, 216 So. 3d 720, 722 (Fla. 4th DCA 2017); Davis v. State, 153 So.

3d 360, 365 (Fla. 4th DCA 2014); Calder v. State, 133 So. 3d 1025, 1030 (Fla. 4th

DCA 2014); Black v. State, 59 So. 3d 340, 346 (Fla. 4th DCA 2011); Moss, 60 So.

3d at 544. Welch expands the requirements of the standard in Smith by specifically

including a requirement that the accused be specifically given his or her Miranda


                                           - 24 -
rights after an alleged reinitiation. We conclude that it is incorrect for the standard

in Moss to be utilized. Accordingly, we conclude that Welch is the correct

standard when an accused has invoked his or her right to counsel or silence, and

then is alleged to have subsequently reinitiated communication with officers.

                         Shelly’s First Mention of a Lawyer

      With regard to this case, Shelly’s first mention of a lawyer, while seated

alone in the interrogation room, was equivocal.

      [A]ppellate courts should . . . accord a presumption of correctness to
      the trial court’s rulings on motions to suppress with regard to the trial
      court’s determination of historical facts, but appellate courts must
      independently review mixed questions of law and fact that ultimately
      determine constitutional issues arising in the context of the Fourth and
      Fifth Amendment and, by extension, article I, section 9 of the Florida
      Constitution.

Miller v. State, 42 So. 3d 204, 220 (Fla. 2010) (alteration in original) (quoting

Connor v. State, 803 So. 2d 598, 608 (Fla. 2001)).

             In Miranda, the United States Supreme Court determined that
      the Fifth and Fourteenth Amendments’ prohibition against self-
      incrimination requires advising a prospective defendant that he has the
      right to remain silent and also the right to the presence of counsel.
      384 U.S. 479; Edwards v. Arizona, 451 U.S. 477, 481-82 (1981).
      After being advised of his rights, if an accused indicates that he
      wishes to remain silent, “the interrogation must cease.” Miranda, 384
      U.S. at 474; see also Edwards, 451 U.S. at 482.

Welch, 992 So. 2d at 214. “After a suspect invokes his or her Miranda rights,

police officers are prohibited from engaging in words or actions that the officers

‘should know are reasonably likely to elicit an incriminating response from the

                                        - 25 -
suspect.’ ” Cuervo v. State, 967 So. 2d 155, 164 (Fla. 2007) (quoting Rhode Island

v. Innis, 446 U.S. 291, 301 (1980)). The prohibition of further questioning applies

not only when the suspect requests counsel, but also when the suspect exercises his

or her right to remain silent. See Traylor v. State, 596 So. 2d 957, 966 (Fla. 1992).

      The Supreme Court has held:

      Invocation of the Miranda right to counsel “requires, at a minimum,
      some statement that can reasonably be construed to be an expression
      of a desire for the assistance of an attorney.” But if a suspect makes a
      reference to an attorney that is ambiguous or equivocal in that a
      reasonable officer in light of the circumstances would have
      understood only that the suspect might be invoking the right to
      counsel, our precedents do not require the cessation of questioning.

Davis v. United States, 512 U.S. 452, 459 (1994) (citation omitted) (quoting

McNeil v. Wisconsin, 501 U.S. 171, 178 (1991)).

      Shelly contends that his statement, “Y’all better watch the First 48. I ain’t

done it. I ain’t do it. When the man say he ain’t do it let ’em talk to his lawyer,

y’all got to let ’em go man”—made while seated alone in the interrogation room—

was unequivocal. Detective Consalo and counsel for Shelly had the following

exchange at the motion to suppress hearing:

      [Defense Counsel]: So he asked for an attorney and you were
      monitoring that and you knew that?

      [Detective Consalo]: I wouldn’t say that that’s a request for an
      attorney. I think he’s just stating, he’s talking about The First 48.
      He’s talking about you don’t have any evidence. I don’t think that’s
      an invocation, that he’s requesting an attorney at all and I didn’t take
      it that way.

                                        - 26 -
      [Defense Counsel]: Okay. So he’s talking about an attorney at that
      point in time.

      [Detective Consalo]: He’s talking about a TV show and what happens
      during a TV show is what he’s talking about.

      In our view, Shelly’s first mention of a lawyer in this passage was not

unambiguous. A reasonable police officer under the circumstances would not

reasonably understand that Shelly was invoking his Miranda rights because Shelly

simply mentioned the word “lawyer” within the broader context of discussing a

television program. Shelly’s statement, “When the man say he ain’t do it let ’em

talk to his lawyer, y’all got to let ’em go man,” is not sufficiently clear to

reasonably conclude that Shelly was invoking his Miranda rights with these words.

Moreover, even though Detective Consalo was monitoring the interrogation room

via video feed when Shelly made this statement, the statement was made while

Shelly was in the interrogation room alone. As a result, Detective Consalo did not

reasonably understand Shelly’s utterance to be an invocation of his right to

counsel. Accordingly, we conclude that Shelly’s initial reference to a lawyer was

equivocal and the detectives were not required to cease questioning.

                           Shelly’s Unequivocal Invocation

      Shelly contends that it was the detectives, not he, who reinitiated

communication after he invoked his Miranda rights. Review of the interrogation,

however, reveals that Shelly continued to make comments and ask the detectives

                                         - 27 -
questions directly related to the investigation after he invoked his Miranda rights.

See supra pp. 6-7. Shelly had the following exchange with Detective Consalo after

being placed in handcuffs.

      [Detective Consalo]: We’ll be taking you next door in just a few
      minutes.

      [Shelly]: Yes sir, I understand that. Hey sir--excuse me man, sir. All
      I ask can you do one thing.

      [Detective Consalo]: What is that?

      [Shelly]: Just call my mom, man. At--listen, sir--

In Bradshaw, the Supreme Court held that a suspect’s inquiries that related

generally to the investigation evinced the suspect’s willingness and desire for a

discussion about the investigation. 462 U.S. at 1045-46. We conclude that Shelly

reinitiated communication with Detective Consalo by asking him to call his

mother, who Shelly asserted was an alibi witness.

      Importantly, however, Shelly later unequivocally invoked his right to

silence.

      [Detective Consalo]: You, you know your rights, you know you
      might not want to say--if you want to talk to us a little bit longer then
      you need to say I want to talk to you a little bit longer--

      [Shelly]: No.

      [Detective Consalo]: --and I’ll sit there and talk to you. Okay?

      [Shelly]: Y’all fixing to book me for nothing. What y’all booking me
      ah--like for? Okay, no more talk.

                                        - 28 -
[Detective Consalo]: Ah--that’s up to you. You said, you, you--

[Shelly]: (Unintelligible.)

[Detective Consalo]: --(Unintelligible).

[Shelly]: No, I’m alright. I’m alright.

[Detective Consalo]: You, you said that you--

[Shelly]: No more talking.

[Detective Consalo]: --wanted your attorney, so no more talking.

[Shelly]: Yea.

[Detective Consalo]: If you want to talk I will be more than happy
and I’m gonna shoot straight with you. I’ve known your family for a
long time. I’ve played softball with your, your, your uncle a many,
many times, great--

[Shelly]: Sir, and--

[Detective Consalo]: --softball player.

[Shelly]: --guess what? That’s who picked me up man.

[Detective Consalo]: I--I’m--

[Shelly]: Alright, you want--I’ll tal--I’ll talk to you.

[Detective Consalo]: You want to talk?

[Shelly]: I’ll talk to you. I’ll talk to you.

[Detective Consalo]: And you are reinitiating contact with us,
correct--




                                   - 29 -
      [Shelly]: I’ll talk to you.

      [Detective Consalo]: --at your request?

      [Shelly]: (Unintelligible.)

      [Detective Consalo]: Okay.

      [Shelly]: I don’t want to talk man.

      [Detective Consalo]: Yes, or no?

      [Shelly]: If you gonna lock me up, lock me up.

      [Detective Consalo]: Alright, so--

      [Shelly]: I know I ain’t do it.

      [Detective Consalo]: --yes or no? You tell me if you want to talk.
      That’s up to you.

      [Shelly]: Cause it ain’t getting nowhere I told y’all who picked me
      up.

      [Detective Consalo]: I, I will tell you what your momma said, and I’ll
      tell you what your grandma said. Okay? If you want to talk to me,
      but I--

From this exchange we can see that Detective Consalo wholly ignored Shelly’s

invocations of his rights and immediately proceeded to attempt to coax him into

continuing with the interrogation. Detective Consalo failed to cease interrogating

Shelly after Shelly unequivocally invoked his right to silence. See Welch, 992 So.

2d at 214 (“[I]f an accused indicates that he wishes to remain silent, ‘the




                                        - 30 -
interrogation must cease.’ ” (quoting Miranda, 384 U.S. at 474)); see also

Edwards, 451 U.S. at 482.

      We hold that Detective Consalo’s subsequent statements—with regard to (1)

knowing Shelly’s family; (2) promising to tell Shelly what Shelly’s mother said;

(3) telling Shelly that Shelly’s mother is losing another son; and (4) telling Shelly

two times that there is a difference between “getting a needle put in your arm” and

a life sentence—amounted to interrogation. See supra p. 9-14; see also Innis, 446

U.S. at 301 (“[T]he term ‘interrogation’ under Miranda refers not only to express

questioning, but also to any words or actions on the part of the police . . . that the

police should know are reasonably likely to elicit an incriminating response from

the suspect.”); Cuervo, 967 So. 2d at 164 (statements by officers to the defendant

that he still had an opportunity to tell “his side of the story” amounted to

interrogation because the officers could reasonably anticipate they would elicit an

incriminating response); Calder, 133 So. 3d at 1030 (“After Calder made his

unequivocal request for counsel, the detective did not cease questioning him.

Instead, he continued talking to Calder in an effort to coax him into speaking

without counsel. . . . These statements constituted interrogation . . . .”); Gilbert v.

State, 104 So. 3d 1123, 1125 (Fla. 4th DCA 2012) (“Almost immediately after [the

defendant] invoked his right to counsel, the detectives engaged in interrogation by

telling the defendant that they were trying to ‘protect’ him and encouraging him to


                                         - 31 -
tell his ‘side of the story.’ ”); Black, 59 So. 3d at 346 (detective was in violation of

Miranda by continuing to ask defendant whether he wanted to talk to him about

the crimes after the defendant had clearly invoked his right to counsel). Detective

Consalo’s actions can be likened to the proverbial carrot-and-stick—using reward

and punishment to induce Shelly to acquiesce to continued interrogation. There

can be no doubt these statements induced Shelly to continue engaging with

Detective Consalo, even though he had clearly previously invoked his right to

silence numerous times.

      When, as in this case, a detective persists in attempting to coax a suspect to

continue the interrogation after the suspect has unequivocally invoked his right to

silence, the detective is not asking harmless clarifying questions; he is violating the

suspect’s Miranda rights. See Cuervo, 967 So. 2d at 165.

      [A]ny statement taken after the person invokes his privilege cannot be
      other than the product of compulsion, subtle or otherwise. Without
      the right to cut off questioning, the setting of in-custody interrogation
      operates on the individual to overcome free choice in producing a
      statement after the privilege has been once invoked.

Miranda, 384 U.S. at 474. Any statements that are produced as a result of a

Miranda violation must be suppressed. Id. at 479 (“[U]nless and until such

warnings and waiver are demonstrated by the prosecution at trial, no evidence

obtained as a result of interrogation can be used against him.”).




                                         - 32 -
      Having concluded that Shelly’s Miranda rights were violated, we cannot

hold that his subsequent waiver was voluntary.

      As this Court and the United States Supreme Court have made clear,
      “the ultimate issue of voluntariness is a legal rather than factual
      question.” Ramirez [v. State], 739 So. 2d [568,] 575 [(Fla. 1999)]
      (citing Miller v. Fenton, 474 U.S. 104, 109 (1985)). The State bears
      the burden of showing that “the confession was not compelled, but
      was voluntarily made.” Id. at 573. Further, where a confession is
      obtained after the administration of Miranda warnings, “the State
      bears a ‘heavy burden’ to demonstrate that the defendant knowingly
      and intelligently waived his or her privilege against self-incrimination
      and the right to counsel.” Id. at 575.

Ross v. State, 45 So. 3d 403, 418 (Fla. 2010) (citations omitted). Shelly did not

voluntarily initiate further conversation with Detective Consalo because the

interrogation never stopped once Shelly invoked his right to silence. Any

statement taken after the invocation of a suspect’s Fifth Amendment privilege

cannot be other than the product of compulsion, subtle or otherwise. Edwards, 451

U.S. 477; Miranda, 384 U.S. at 479; see also Minnick v. Mississippi, 498 U.S. 146

(1990). Thus Shelly’s subsequent waiver was the product of Detective Consalo’s

coercively persistent and repeated efforts to wear down Shelly’s resistance and

induce Shelly to continue the interrogation and eventually confess. We conclude

then that the State is unable to meet its heavy burden of demonstrating that

Shelly’s subsequent Miranda waiver was voluntarily made.

      The admissibility of any statements obtained after the accused has invoked

his right to counsel and decided to remain silent “depends under Miranda on

                                       - 33 -
whether his ‘right to cut off questioning’ was ‘scrupulously honored.’ ” Michigan

v. Mosley, 423 U.S. 96, 104 (1975) (quoting Miranda, 384 U.S. at 474, 479); see

also Cuervo, 967 So. 2d at 161. Accordingly, we conclude that the trial court erred

in admitting Shelly’s confession.

                               Harmless Error Analysis

             Miranda violations are subject to a harmless error analysis. See
      Caso v. State, 524 So. 2d 422, 425 (Fla. 1988). To affirm a conviction
      despite error at trial, the State must prove beyond a reasonable doubt
      that the error “did not contribute to the verdict or, alternatively stated,
      that there is no reasonable possibility that the error contributed to the
      conviction.” State v. DiGuilio, 491 So. 2d 1129, 1135 (Fla. 1986).
      Under DiGuilio, the focus of this Court is on the overall effect of the
      error on the trier of fact; not to substitute itself for the trier of fact and
      reweigh the evidence. See id. at 1139. Further, if a defendant’s
      statement resulted from a law enforcement officer’s illegal actions,
      that evidence is “fruit of the poisonous tree” and the trial court should
      exclude it from trial. See State v. Frierson, 926 So. 2d 1139, 1143
      (Fla. 2006) (quoting Wong Sun v. U.S., 371 U.S. 471, 488 (1963)).

Deviney v. State, 112 So. 3d 57, 79 (Fla. 2013). Further, as explained by this Court

in Diguilio:

      [H]armless error analysis must not become a device whereby the
      appellate court substitutes itself for the jury, examines the permissible
      evidence, excludes the impermissible evidence, and determines that
      the evidence of guilt is sufficient or even overwhelming based on the
      permissible evidence. . . .

               Overwhelming evidence of guilt does not negate the fact
               that an error that constituted a substantial part of the
               prosecution’s case may have played a substantial part in
               the jury’s deliberation and thus contributed to the actual
               verdict reached, for the jury may have reached its verdict
               because of the error without considering other reasons


                                          - 34 -
             untainted by error that would have supported the same
             result.

             ....

              . . . The test is not a sufficiency-of-the-evidence, a correct
      result, a not clearly wrong, a substantial evidence, a more probable
      than not, a clear and convincing, or even an overwhelming evidence
      test. Harmless error is not a device for the appellate court to substitute
      itself for the trier-of-fact by simply weighing the evidence. The focus
      is on the effect of the error on the trier-of-fact. The question is
      whether there is a reasonable possibility that the error affected the
      verdict. The burden to show the error was harmless must remain on
      the state. If the appellate court cannot say beyond a reasonable doubt
      that the error did not affect the verdict, then the error is by definition
      harmful.

Diguilio, 491 So. 2d at 1136-39 (citation omitted) (quoting People v. Ross, 429

P.2d 606, 621 (Cal. 1967) (Traynor, C.J., dissenting), rev’d sub nom. Ross v.

California, 391 U.S. 470 (1968)).

      Under the standard articulated by this Court in DiGuilio, we conclude that

the admission of Shelly’s taped confession cannot be deemed harmless error.

Shelly’s interrogation and transcripts of the recorded interrogation were provided

to the jury. It is difficult to dispute that such a confession most likely played a role

in Shelly’s conviction. Additionally, the prosecutor used Shelly’s interrogation

statements to have Shelly mark down how many lies he told the detectives before

confessing to the shootings. The prosecutor also pointed out that Shelly’s

confession was contrary to his testimony at trial. Further, in his closing argument,

the prosecutor repeatedly mentioned Shelly’s confession during the interrogation

                                         - 35 -
and played several clips of the taped confession. Therefore, we conclude that it is

impossible to say that Shelly’s confession did not contribute to the verdict. Thus

the admission of Shelly’s taped confession cannot be deemed harmless error.

                                  CONCLUSION

       For the reasons discussed, we quash the Fourth District Court of Appeal’s

decision. We remand this case to the district court with instructions that the case

be further remanded for a new trial to be conducted without introducing the

portions of statements made on December 15 after Shelly unequivocally invoked

his right to silence.

       It is so ordered.

PARIENTE, LEWIS, QUINCE, and LABARGA, JJ., concur.
LAWSON, J., dissents with an opinion, in which CANADY, C.J., and
POLSTON, J., concur.

ANY MOTION FOR REHEARING OR CLARIFICATION MUST BE FILED
WITHIN SEVEN DAYS. A RESPONSE TO THE MOTION FOR
REHEARING/CLARIFICATION MAY BE FILED WITHIN FIVE DAYS
AFTER THE FILING OF THE MOTION FOR
REHEARING/CLARIFICATION. NOT FINAL UNTIL THIS TIME PERIOD
EXPIRES TO FILE A REHEARING/CLARIFICATION MOTION AND, IF
FILED, DETERMINED.

LAWSON, J., dissenting.

       The majority concludes that a citation in the Fourth District’s three-

paragraph decision in Shelly v. State, 199 So. 3d 973 (Fla. 4th DCA 2016),

expressly and directly conflicts with a sentence in Welch v. State, 992 So. 2d 206


                                        - 36 -
(Fla. 2008). It does not. Because we have no authority to decide this case, I

dissent.

      The Florida Constitution grants this Court authority to “review any decision

of a district court of appeal . . . that expressly and directly conflicts with a decision

of another district court of appeal or of the supreme court on the same question of

law.” Art. V, § 3(b)(3), Fla. Const. This constitutional provision is the only one

alleged as granting us power to decide this case. For this Court to lawfully

entertain jurisdiction under this provision, the “[c]onflict between decisions must

be express and direct, i.e., it must appear within the four corners of the majority

decision” of the district court. Reaves v. State, 485 So. 2d 829, 830 (Fla. 1986)

(emphasis added). The jurisdictional rationale suggested by the majority fails this

well-settled requirement.

      According to the majority, a direct conflict is apparent from the following

citation in the third paragraph of Shelly:

             “When an accused has ‘expressed his desire to deal with the
      police only through counsel, [he] is not subject to further interrogation
      by the authorities until counsel has been made available to him, unless
      the accused himself initiates further communication, exchanges, or
      conversations with the police.’ ” Moss v. State, 60 So. 3d 540, 542-43
      (Fla. 4th DCA 2011) (alteration in original) (emphasis added)
      (quoting Edwards v. Arizona, 451 U.S. 477, 484-85, 101 S. Ct. 1880,
      68 L. Ed. 2d 378 (1981)).

Shelly, 199 So. 3d at 974. See majority op. at 1, 18-25. As discussed further

below, the premise that this citation gives rise to express-and-direct conflict

                                          - 37 -
jurisdiction is unsound for several reasons: first, the citation is to binding, valid

precedent; second, the majority’s explanation for the conflict with that precedent

depends on facts not stated in the district court’s opinion; third, the purported

conflict, if it exists at all, is actually between Moss and Welch, rather than Shelly

and Welch; fourth, Welch did not even reach the holding upon which the finding of

conflict is based; and, fifth, the purported Welch holding pertains to a matter that

was not raised to the Fourth District in Shelly’s case.

      As to the first observation, the majority holds that a pin citation to an

accurate quotation from a binding United States Supreme Court decision creates a

conflict between Shelly and one of this Court’s decisions. This proposition cannot

be valid—unless the allegedly conflicting decision of this Court is erroneous,

which the majority has not suggested to be the case. Because all Florida courts are

bound by Edwards, the seminal United States Supreme Court case on the Fifth

Amendment question decided in Shelly, the language identified by the majority as

the sole basis for conflict—a pin citation to an accurate quotation of the Edwards

holding—cannot support a finding of express and direct conflict between the

district court’s decision and one of this Court’s decisions. See Miami Home Milk

Producers Ass’n v. Milk Control Bd., 169 So. 541, 544 (Fla. 1936) (explaining that

“we are of course bound by the decisions of” the United States Supreme Court

“construing the meaning and effect of” provisions of the United States


                                         - 38 -
Constitution). The majority’s reliance on the Moss citation as its basis for finding

jurisdiction is also analytically indistinguishable from reliance on a citation in a

district court decision that merely affirms with citation—which is clearly

unauthorized. Gandy v. State, 846 So. 2d 1141, 1143 (Fla. 2003) (“This Court

does not have jurisdiction to review per curiam decisions of the district courts of

appeal that merely affirm with citations to cases not pending review in this Court.”

(quoting Persaud v. State, 838 So. 2d 529, 532 (Fla. 2003)).

      Despite these oversights, given the majority’s lengthy recitation of facts and

legal analysis of the “Edwards rule” issue, see Oregon v. Bradshaw, 462 U.S.

1039, 1045-46 (1983) (discussing “the Edwards rule”), one could easily come

away with an impression that this Court must have jurisdiction given the majority’s

explanation of how the Fourth District misapplied Edwards to reach an incorrect

result. However, none of the facts relevant to the majority’s legal analysis are set

forth in the Shelly opinion. Therefore, they cannot support the majority’s exercise

of jurisdiction. See Gandy, 846 So. 2d at 1144 (explaining that in “cases where the

district court has not explicitly identified a conflicting decision, it is necessary for

the district court to have included some facts in its decision so that the question of

law addressed by the district court in its decision” is manifest within the four

corners of the decision and can serve as a basis for conflict jurisdiction (quoting

Persaud, 838 So. 2d at 532)).


                                          - 39 -
      As explained in Reaves:

      The only facts relevant to our [jurisdictional decisions] are those facts
      contained within the four corners of the decisions allegedly in
      conflict. . . . [W]e are not permitted to base our conflict jurisdiction on
      a review of the record . . . . Thus, it is pointless and misleading to
      include a comprehensive recitation of facts not appearing in the
      decision below.

Reaves, 485 So. 2d at 830 n.3. Applying this rule to the Shelly decision should end

our jurisdictional review. The facts and law stated in the Fourth District’s decision

show that the issue raised to the Fourth District was simply whether Shelly’s

statements were the result of the officer’s failure to cease interrogation after Shelly

invoked his rights or whether Shelly reinitiated communication under Edwards.

See Shelly, 199 So. 3d at 974. Given the Fourth District’s summary conclusion

that “Shelly . . . was the one who reinitiated communications with the officers,” id.,

and inclusion of no facts from which a reader could question its resolution of the

issue, id., we do not have jurisdiction to decide the issue. Gandy, 846 So. 2d at

1144; Reaves, 485 So. 2d at 830.6




       6. If the facts relied upon by the majority to find a Miranda violation in this
case appeared on the face of the district court opinion, we would probably have
jurisdiction based on some case in our precedent finding a Miranda violation under
indistinguishable circumstances. However, Welch would not qualify as such a
case. This Court concluded in Welch that the defendant reinitiated communication
by asking a direct, unsolicited question about the investigation after being left
alone for more than forty-five minutes. Welch, 992 So. 2d at 214. The
circumstances of the reinitiation in Welch are not comparable to those of the instant

                                         - 40 -
      It should also be apparent from the majority’s circuitous explanation of a

conflict between Shelly and Welch, based upon a purported conflict between Moss

and Welch, see majority op. at 18-25, that even if the majority’s described conflict

existed it would not be manifest “within the four corners of” the Shelly decision,

Reaves, 485 So. 2d at 830, and it would not place Shelly in “direct” conflict with

Welch as required by Florida’s constitution before we can hear this case. Mystan

Marine, Inc. v. Harrington, 339 So. 2d 200, 201 (Fla. 1976) (“The jurisdiction of

this Court extends only to the narrow class of cases enumerated in [a]rticle V,

[s]ection 3(b) of the Florida Constitution.”). After all, even if Moss had preceded

Welch and Welch had expressly overruled Moss on a different question of law,

Shelly could have still pin-cited to the Edwards quote in Moss and this still would

not have given rise to an express and direct conflict between Shelly and Welch “on

the same question of law.” Art. V, § 3(b)(3), Fla. Const. Indeed, although the

majority asserts as its jurisdictional rationale that the Shelly court came into

conflict with our precedent by citing the Edwards rule, the majority’s merits

decision in this case is based on its application of this very rule to facts not stated

in the Shelly opinion. Majority op. at 31-34.




case and, therefore, do not control one way or the other the determination of
whether it was Shelly or the detective who reinitiated communication.


                                         - 41 -
      Moreover, even the indirect and unexpressed conflict identified by the

majority does not exist because Welch could not and did not reach the holding on

which the majority’s jurisdictional rationale is based.

      The majority begins its conflict analysis by “hold[ing] that Welch is the

correct standard when evaluating circumstances where an accused has invoked his

or her right to counsel or silence and then subsequently has allegedly reinitiated

communication with officers.” Majority op. at 18 (emphasis added). Then, the

majority sets out to explain the origin of the Welch “standard” and to contrast this

new standard with what it describes and rejects as the incorrect rule set forth in

Moss. Majority op. at 18-25. Ironically, the standard the majority rejects as

incorrect is found in a single sentence in the Moss opinion that is not cited or

addressed in Shelly and that simply quotes the standard dictated by the United

States Supreme Court in Smith v. Illinois, 469 U.S. 91, 95 (1984). Moss states:

      [I]f the accused invoked his right to counsel, courts may admit his
      responses to further questioning only on finding that he (a) initiated
      further discussions with the police, and (b) knowingly and
      intelligently waived the right he had invoked.

60 So. 3d at 544 (quoting Smith, 469 U.S. at 95). How could a state court legally

err by correctly quoting binding precedent from the United States Supreme Court

on an issue of United States constitutional law, or how could this Court have

adopted a different standard on this Fifth Amendment issue in Welch? See Milk

Control Bd., 169 So. at 544 (explaining that this Court is bound by decisions of the

                                        - 42 -
United States Supreme Court on questions of United States constitutional law).7

Of course, neither proposition could occur.

      Nevertheless, the majority opines that the Moss panel erred and came into

conflict with Welch by quoting the United States Supreme Court’s decision in

Smith because Smith leaves out a purported independent third inquiry, supposedly

recognized in Welch as an expansion of the rule set forth in Smith, majority op. at

24, that (c) “the accused be reminded of his or her rights” after he or she reinitiates

communication. Majority op. at 19. The majority asserts that Welch gleaned this

extra requirement from the United States Supreme Court’s plurality opinion in

Bradshaw, which was issued before the Court decided Smith. Majority op. at 20.

In so concluding, the majority fails to explain how an earlier plurality opinion

(Bradshaw) from the United States Supreme Court could trump a later majority

opinion (Smith) from that Court on the same issue.

      The majority does acknowledge that the supposed Bradshaw “standard is not

explicitly stated in Bradshaw.” Majority op. at 20. However, the majority fails to




      7. Although this Court could develop a Florida standard governing the right
against self-incrimination under article I, section 9 of the Florida Constitution,
provided that the standard gives citizens at least as much protection as does the
federal constitution, Traylor v. State, 596 So. 2d 957, 961 (Fla. 1992), that is not
what occurred in Welch. Welch was a straightforward application of federal
precedent to a Fifth Amendment issue with no reference to the Florida
Constitution. See 992 So. 2d at 213-15.


                                         - 43 -
acknowledge that Bradshaw unequivocally uses the same two-step analysis as

Smith. See Bradshaw, 462 U.S. at 1044-46 (applying the “Edwards rule” as the

first inquiry in this context and identifying “the next inquiry [as] ‘whether a valid

waiver of the right to counsel and the right to silence had occurred, that is, whether

the purported waiver was knowing and intelligent and found to be so under the

totality of the circumstances’ ” (quoting Edwards, 451 U.S. at 486 n.9)). Contrary

to the majority’s assertion, the United States Supreme Court has never articulated

or implied a third inquiry or standard requiring that police “remind” the accused of

his or her Miranda rights, in Bradshaw or any other case. Rather, both Edwards

and Bradshaw make clear that the waiver issue involves a totality-of-the-

circumstances test. Bradshaw, 462 U.S. at 1046 (“[T]he next inquiry was ‘whether

a valid waiver of the right to counsel and the right to silence had occurred, that is,

whether the purported waiver was knowing and intelligent and found to be so

under the totality of the circumstances . . . .’ ” (quoting Edwards, 451 U.S. at 486

n.9) (emphasis added)). 8 And, as explained below, this Court did not reach a

different conclusion in Welch.


       8. As a practical matter, police would usually need to reinstruct the accused
on his or her Miranda rights, after the accused’s reinitiation of communication, to
assure that the waiver is knowing and intelligent (and to be able to prove it later).
This reminder was given in Bradshaw, Smith, Welch, and Shelly. However, it is
easy to think of a circumstance where this reminder would be unnecessary to meet
the totality-of-the-circumstances “valid waiver” test set forth in Edwards and
Bradshaw.

                                         - 44 -
      Welch did not add to the two-step analysis required by the United States

Supreme Court and did not create a new standard—which is the foundation of the

majority’s jurisdictional analysis. Welch was a direct appeal following a plea of

guilty to two counts of first-degree premeditated murder (among other charges)

and a penalty-phase trial in which Anthony Welch was sentenced to death for the

two murders. 992 So. 2d at 208-09. This Court reversed, ordering a new penalty-

phase trial due to an error in jury selection. Id. at 212-13. After thoroughly

analyzing the jury selection issue, the Court “touch[ed] briefly on some of the

remaining claims in order to provide guidance for the new penalty phase.” Id. at

213. One of those issues was Welch’s claim “that the trial court erred in denying

his motion to suppress the incriminating confession he made at the Broward

County Sherriff’s Office.” Id.

      Welch was interviewed at the sheriff’s office after waiving his Miranda

rights. Id. He then announced that he no longer wanted to talk, and the first



       For example, the accused could be a seasoned criminal defense attorney who
reinitiated contact by reminding police of her profession and stating that she was
fully aware of the Edwards rule and was reinitiating communication with full
knowledge that she was waiving her right to counsel and other Fifth Amendment
rights. In that scenario, the State could easily demonstrate a valid waiver
irrespective of whether police reminded her of those rights. Under the new
standard explained in the majority opinion, however, it appears that any statements
made by the accused would still be suppressed unless police also independently
reminded her of those rights. Majority op. at 19. This approach is misguided and
inconsistent with the Edwards and Bradshaw totality-of-the-circumstances test.


                                        - 45 -
interview concluded. Id. Welch, however, reinitiated communication and police

again advised him of his Miranda rights before the second interview. Id. In its

“brief touch” of the legal issues surrounding Welch’s argument, the Court did not

analyze the law in this area but simply summarized it. Id. at 214 (summarizing

Miranda and Edwards). Then, citing Bradshaw, Welch states:

      [E]ven when an accused has invoked the right to silence or right to
      counsel, if the accused initiates further conversation, is reminded of
      his rights, and knowingly and voluntarily waives those rights, any
      incriminating statements made during this conversation may be
      properly admitted.

Id. It made perfect sense for this Court in Welch to cite Bradshaw because the

facts of the two cases appear legally indistinguishable, including the words used by

each suspect to “reinitiate” communication. Compare Bradshaw, 462 U.S. at

1043-44 (holding that suspect’s unprompted question, “Well, what is going to

happen to me now?” satisfied Edwards rule) with Welch, 992 So. 2d at 213-14

(citing Bradshaw and holding that suspect’s unprompted question, “What is going

to happen to me now?” satisfied Edwards rule).

      The sentence quoted from Welch is accurate if viewed as summarizing a

factually indistinguishable case in which the United States Supreme Court found

no violation of a suspect’s Fifth Amendment rights. If viewed in this light, the

quoted sentence from Welch is not inconsistent with the “standard” set forth in

Smith and quoted in Moss—comprising two distinct and separate inquires.


                                       - 46 -
Bradshaw, 462 U.S. at 1044-45 (explaining that Edwards rule is a “separate”

inquiry that should not be “meld[ed] together” with the different and distinct

question of whether, after the suspect reinitiates communication, “subsequent

events indicate[] a waiver of the Fifth Amendment right to have counsel present

during the interrogation”). The accuracy of this view is established both by what

the Welch opinion says next and by what this Court did not say at all in that

opinion.

      Although Welch does not cite Smith, it does go on to conduct the same two-

step analysis recited in Smith after its summary explanation of Bradshaw. “First,”

the Court concluded that Welch reinitiated communication with an unsolicited

question almost identical to the unsolicited question in Bradshaw. Id. at 214.

Then, in the next paragraph, the Court stated:

      Second, Welch’s incriminating confession was made after a voluntary,
      knowing, and intelligent waiver of his Miranda rights.

Id. at 215. Although the Court discussed the fact that Welch was “again advised of

his Miranda rights,” this observation was made in support of its conclusion that

Welch’s waiver of his Miranda rights was valid—the same analytical framework

used in Bradshaw, summarized in Smith, and quoted in Moss. See id.

      Significantly, nowhere in its “brief touch” on this issue did this Court hint

that it was creating a new standard that “expands the requirements of,” majority op.

at 24, the very analytical framework that it employed. The majority’s conclusion

                                       - 47 -
that this is how Welch should be read, which is the basis for its jurisdictional

determination, is incorrect. Because this Court cannot change the requirements of

federal law—by expansion or otherwise—it should be clear that Welch did not add

a requirement to the federal framework for addressing the issues resolved in Welch

and, consequently, that the majority’s basis for reviewing this case—conflict

between Welch and the Moss court’s citation of binding United States Supreme

Court precedent—is invalid. See supra p. 41-42.

      Finally, that the majority reaches outside the bounds of our constitutional

authority to take this case is evident because the majority bases its jurisdictional

determination on issues that were not argued—and, therefore, not decided—below.

Shelly’s arguments to the Fourth District (and this Court) focused on the

reinitiation question—the Edwards rule—and not the separate question of whether

a knowing and intelligent waiver of his Fifth Amendment rights followed any such

reinitiation. Consequently, that separate totality-of-the-circumstances inquiry is

not an issue properly before this Court—and the same would be true of the

supposed Welch requirement that police remind the suspect of Miranda rights.

Shelly never raised that as an issue for review because it was not implicated by the

facts of the case (as the police did restate the Miranda warnings). Therefore, the

majority should not have based its jurisdictional determination on a purported

conflict on a question of law that the Fourth District did not address. In fact,


                                         - 48 -
irrespective of the label it uses, the majority’s adoption of a new standard under the

guise of a jurisdictional analysis is dicta resolving a purported conflict that does

not appear in the four corners of the Fourth District’s decision and is not even

germane to an issue presented to this Court for review in the merits briefs. State v.

Yule, 905 So. 2d 251, 259 n.10 (Fla. 2d DCA 2005) (“A holding consists of those

propositions along the chosen decisional path or paths of reasoning that (1) are

actually decided, (2) are based upon the facts of the case, and (3) lead to the

judgment. If not a holding, a proposition stated in a case counts as dicta.”)

(Canady, J., specially concurring) (quoting Michael Abramowicz & Maxwell

Stearns, Defining Dicta, 57 Stan. L. Rev. 953, 1065 (2005)); New Port Largo, Inc.

v. Monroe County, 985 F.2d 1488, 1500 n.7 (11th Cir. 1993) (explaining that even

a statement labeled as a holding is not a holding unless it decides a matter that

“was squarely presented by the facts of the case and was a proposition that

absolutely must have been decided to decide the concrete case then before the

court”) (Edmonson, J., concurring specially) (emphasis added).

      The majority reads a conflict into the Fourth District’s decision by pointing

out the Fourth District’s conclusion that Shelly reinitiated communication with the

officers and then explaining, in reliance on Welch, that whether the accused

reinitiates communication after invoking his right to silence or counsel is not the

end of the inquiry when the accused argues on appeal that his confession should


                                         - 49 -
have been suppressed because he invoked his right to an attorney. Majority op. at

18-25. This approach to express-and-direct conflict jurisdiction overlooks the

limited role Florida’s appellate courts have in addressing trial-court error. The

district court in this case was required to rule only on the issues properly raised and

argued by Shelly in his appellate briefs. See City of Miami v. Steckloff, 111 So. 2d

446, 447 (Fla. 1959) (“It is an established rule that points covered by a decree of

the trial court will not be considered by an appellate court unless they are properly

raised and discussed in the briefs.”); see also Bainter v. League of Women Voters

of Fla., 150 So. 3d 1115, 1126 (Fla. 2014) (“ ‘Basic principles of due process’—to

say nothing of professionalism and a long appellate tradition—‘suggest that courts

. . . ought not consider arguments outside the scope of the briefing process.’ ”

(quoting Powell v. State, 120 So. 3d 577, 591 (Fla. 1st DCA 2013))); Rigterink v.

State, 66 So. 3d 866, 897 (Fla. 2011) (declining to address whether an alleged error

was fundamental because the appellate brief did not argue that it was); Fla.

Emergency Physicians—Kang & Assocs., M.D., P.A. v. Parker, 800 So. 2d 631,

636 (Fla. 5th DCA 2001) (noting the well-settled rule that appellate courts “do not

address issues not clearly set out in the issues on appeal”). It is clear from the four

corners of the Fourth District’s opinion that Shelly raised a narrow issue to the

Fourth District: whether the officers violated his right to counsel by reinitiating

communication with him after he invoked that right. See Shelly, 199 So. 3d at 974.


                                         - 50 -
      Having received the record after jurisdiction was improvidently granted in

this case, we can confirm that Shelly’s Fourth Amendment argument to the district

court was as narrow as the opinion indicates. In ruling on Shelly’s motion to

suppress, the trial court identified the pertinent inquiries as (1) whether Shelly’s

confession resulted from the detective’s failure to scrupulously honor Shelly’s

invocation of his right to remain silent or from Shelly’s reinitiation of

communication and (2) whether, after any such reinitiation, Shelly’s decision to

waive his rights again was voluntary, knowing, and intelligent. The trial court

found in favor of the State as to each inquiry, and Shelly’s appellate argument

focused on the first inquiry, involving Shelly’s lack of “reinitiation” under the

governing standards. Given Shelly’s limitation of his appellate argument, the

district court was not required to address anything further and, in fact, would have

been in error to do so. See Sebo v. Am. Home Assurance Co., 208 So. 3d 694, 699

n.2 (Fla. 2016) (opining that the district court improperly decided an issue where it

was neither preserved in the trial court nor raised to the district court); Steckloff,

111 So. 2d at 447. And, given this limited role of an appellate court, the district

court’s failure to address anything beyond the reinitiation of communication does

not expressly and directly conflict with any case law discussing the second inquiry.

      Ultimately, from the four corners of the Shelly decision, it is clear that the

issue that was raised and decided was simply whether error occurred at the first


                                          - 51 -
step of the Edwards test, not whether any subsequent waiver was valid under

Welch. See id. Because conflict must appear on the face of the two decisions

being compared to be express and direct and therefore empower this Court to

exercise jurisdiction, Reaves, 485 So. 2d at 830, the Florida Constitution dictates

that we discharge this case irrespective of our view of the merits or importance of

the issue that would otherwise be presented. See art. V, § 3(b)(3), Fla. Const.

CANADY, C.J., and POLSTON, J., concur.

Application for Review of the Decision of the District Court of Appeal – Direct
Conflict of Decisions

      Fourth District - Case No. 4D14-1910

      (Indian River County)

Cathy A. Williams of Law Office of Cathy A. Williams PLLC, Cornelius, North
Carolina; and Thomas J. Seider of Brannock & Humphries, Tampa, Florida,

      for Petitioner

Pamela Jo Bondi, Attorney General, Tallahassee, Florida, Celia A. Terenzio, Chief
Assistant Attorney General, Cynthia L. Comras, Luke R. Napodano, and Donna M.
Perry, Assistant Attorneys General, West Palm Beach, Florida,

      for Respondent




                                        - 52 -